Citation Nr: 0313468	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

In April 1999, the veteran appeared at a hearing in 
Washington, DC, before the undersigned Member of the Board.  
A transcript of that hearing is of record.

Subsequently, the Board remanded this claim in May 1999 in an 
attempt to secure additional evidence regarding the alleged 
in-service trauma, and to afford the veteran a psychiatric 
examination.  The veteran was accorded a psychiatric 
examination in December 1999 and the RO returned the case to 
the Board in April 2003.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, the symptoms of 
which are attributed stressful incidents, to include sexual 
assault, to which the veteran was subjected while on active 
duty.

2.  The veteran's account of the in-service sexual assault is 
supported by service personnel records, the consistency and 
credibility of her statements and testimony, and medical 
opinions expressed by VA physicians.


CONCLUSION OF LAW

The criteria for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be established for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

As an initial matter, the Board notes that during the 
pendency of this claim, the provisions of 38 C.F.R. § 
3.304(f) were amended effective to March 7, 1997, and again 
effective March 7, 2002.  The Board finds that the current 
version of 38 C.F.R. § 3.304(f) is most favorable to the 
appellant in this case and will apply this version.


Background.  The service personnel records reflect that the 
appellant was born in September 1964 and graduated from 
Mansura High School in Louisiana in May 1982.  She worked at 
Valley View Care Unit as a "nurse-aid" from May 1982 until 
she enlisted in the Army in November 1982 in a delayed entry 
program.  Her enlistment contract reflects that she was 
assured that, provided she meet required prerequisites, she 
would receive training in the following military occupational 
specialty (MOS):  Administrative Specialist.

The appellant began active service in February 1983 at Fort 
McClellan, Alabama, and in April 1983 began advanced 
individual training at Fort Jackson, South Carolina.  An 
entry for military schools reflects that she completed a 13 
week course for administrative specialists but this entry was 
lined out and replaced by an entry which reflects that she 
did not complete a 12 week administrative specialist school.  
The next entry reflects that she did complete a 7 week unit 
supply specialist course.  An entry dated July 20, 1983, 
reflects that her military occupational specialty (MOS) was 
listed as Administrative Specialist, but this entry was lined 
out.  She was promoted from PV1 to PV2 in August 1983.  Her 
MOS was listed as Unit Supply Specialist as of October 7, 
1983.  Later in October 1983 she was sent to Germany.  

The appellant was promoted to PFC in February 1984 and then 
to SP4 in June 1984.  She remained in Germany until April 
1985 when she was reassigned to Fort Bragg, North Carolina.  
She remained at Fort Bragg until she was released from active 
duty in February 1986.

Service medical records are negative for psychiatric 
complaints or findings.

VA medical records reflect that in August 1994 the veteran 
presented complaints of depression off and on for several 
years.  She reported that she was having difficulty eating 
and sleeping.  Crying spells were noted.  She was living with 
her husband and 2 children.  There was no history of prior 
psychiatric care and the veteran reported that this was her 
first contact with psychiatry.  She indicated that it was not 
easy for her to talk about herself and her problems.  She had 
difficulty trusting people and tried to deal with her 
problems and hurt by trying to ignore them, i.e., suppressing 
her feelings.  She felt depressed and irritable.  The 
impression was adjustment disorder with depressed 
mood/Dysthymia.  Subsequent progress notes reflect that the 
veteran was seen on a frequent basis at the VA Mental Hygiene 
Clinic.  A progress note dated in July 1995 reflects that she 
described her military experiences much more openly and was 
less guarded.

In July 1995, the veteran filed a claim for service 
connection for a psychiatric disorder.

By rating action in August 1995, the RO denied the veteran's 
claim as there was no evidence of any treatment or diagnosis 
in service of any psychiatric disorder.

In a statement dated in September 1995 the appellant reported 
that there had been several incidents during her military 
service that contributed to her nervous condition.  She 
stated that in May 1983 she almost blew her right hand off 
while at the grenade range.  She stated that the second 
incident was in June 1983 at Fort Jackson, South Carolina.  
She reported the following:

I was out in the field for training for 71L MOS 
(Administrative Specialist).  I was put on 
guard duty, along with another girl about 3:00 
AM.  The sergeant on duty made me stay in the 
room with him, and the other girl stood outside 
on guard duty.  While I was in the office with 
him, he started putting his hands on me and 
making other advances.  I was so scared, I 
didn't know what to do.  I was trying to get 
the other girl's attention outside, but she was 
too far away.  The advances went on for almost 
the two hours we had to pull guard duty.  When 
out time for guard duty was up, I was so 
scared, I felt guilty and ashamed, I thought 
for a long time, I must have done something 
wrong, so I remained quiet about [the incident] 
because I felt that no one would believe me.  A 
few weeks later, we had end of cycle testing in 
71L MOS (Administrative Specialist).  I failed 
the test because of the pressure and pain that 
I kept bottled up inside me.  I was so upset 
about the failure, I lost all of my military 
bearings and told the drill sergeant I was not 
going to take the test and cried, and said I 
wanted talk to the chaplain but the drill 
sergeant kept telling me "I was a soldier and 
I had to drive on."  I . . . screamed at him 
because I just wanted to talk to the chaplain, 
but they would not let me.  They kept giving me 
the run around and lied to me.  My class in 71L 
MOS (Administrative Specialist), graduated 
without me, and I was restricted to the Company 
D-11-4 at Fort Jackson, South Carolina, and 
they put me on detail and they never let me 
talk to the chaplain or anybody.  I was kept at 
D-11-4 Company until they figured out what to 
do with me.  I was scared, alone, and I didn't 
know any of the procedures.  They finally made 
their decision and reclassified me in and made 
me go up the street at D-15-Quartermaster 
Supply Company at Ft. Jackson, South Carolina. 
. . .

In this letter, the appellant also described other incidents 
of her military service which were stressful for her.

In a statement dated in November 1995, J. Manning, M.D., 
reported that he was the psychiatry physician who had been 
following the veteran on a weekly basis at a VA medical 
facility.  He stated the following:

Despite what was found in her active military 
records, this patient has been diagnosed with 
Major Depression recurrent, Dysthymic disorder, 
and an anxiety disorder (NOS), which, in my 
opinion, are in fact primarily a direct result 
of her active military service.  She has had 
symptoms of major depression with borderline 
psychotic features and significant symptoms 
within the anxiety spectrum of disorders, most 
likely both resulting from the core diagnosis 
of a form of Post Traumatic Stress disorder.  
She suffers from social phobia, depressed mood, 
inability to concentrate, distractibility, 
agitation, suspiciousness, hypervigilance, 
recurring nightmares, and panic symptoms which 
historically began during her active military 
service."    

The physician further stated that once her overwhelming 
anxiety and depressive symptoms were partially controlled 
with a regiment of psychotropics, she 

. . . was able to reveal the apparently primary 
source of traumas to have occurred while in 
military service.  She was reportedly 
physically put in danger and then ridiculed 
when she appropriately became overwhelmed.  She 
was also allegedly repeatedly sexually 
assaulted and sexually harassed which may not 
be documented in detail due to the current 
systematic lack of confidentiality with 
patients charts.  Her emotional distress, 
including overt depressive symptoms, and 
anxiety symptoms were reportedly minimized, 
ridiculed and every attempt at seeking 
emotional counseling was essentially thwarted -
- while in active military service. 

She currently suffers from a depressive and 
anxiety spectrum syndromes along with 
experiencing nightmares, hypervigilance, 
distractibility, interpersonal suspiciousness, 
and inability to tolerate social situations.  
This results in marked impairment in her 
ability to maintain employment in addition to 
affecting other more personal areas of her 
life. 

Her traumatic experiences, while in active 
military service, were reported to include 
physical endangerment, sexual assault and 
harassment and then further traumatization 
whenever she attempted to seek help (even 
initially with a chaplain and social worker).  
In my opinion, this pattern directly resulted 
in many of her disabling psychiatric symptoms 
which began during and as a result of 
experience while in service." 

In a deferred rating action in June 1996, the veteran's 
complete military personnel records were requested.  The 
records from Womack Army Hospital from November 1985 were 
also requested as the veteran claimed to have received 
psychiatric treatment there.  She was also asked for complete 
details of her claimed stressors, including the dates, and 
names of all persons involved.

The veteran in September 1996 submitted a stressor report 
noting 10 instances she claimed were stressful.  These 
allegedly occurred from May 1983 through August 1985, at Ft. 
Jackson, South Carolina, Hanau, Germany, and Ft. Bragg, 
North, Carolina, and include the sexual assault in June 1983.

At a hearing in April 1999, the veteran testified that prior 
to service she had no psychiatric problems.  She provided 
details concerning the sexual assault which occurred in June 
1983 while she was in the field undergoing advanced 
individual training at Ft. Jackson.  She reported that she 
did not report this incident to anyone because she felt 
ashamed, scared and embarrassed; she felt that she did 
something wrong and that no one would believe her.  She 
related that when she returned from the field after the 
sexual assault, she had to take the end-of-cycle testing but 
that she could not complete the testing because she "just 
broke down."  She testified that taking the test "brought 
back bad memories of what happened to me out there in the 
field" and "I just didn't want to take the test anymore.  I 
just couldn't do it.  I didn't have the courage to try to 
tell them exactly what happened because I didn't think nobody 
would believe me."  She stated "I felt dirty, I felt 
ashamed.  I felt -- I just felt that everything was my fault 
and I didn't know how to deal with it.  I just tried to keep 
it covered up and I knew that nobody would believe me.  I 
just -- who would believe me against a sergeant?"  The 
veteran's representative argued that the service personnel 
records reflecting that the appellant went through the 13 
weeks of training for an administrative specialist with no 
problems, yet she was reassigned to the quartermaster school 
is evidence of the occurrence of an in-service stressor.

Subsequent to the hearing the veteran submitted a letter from 
her treating physician at the VAMC dated in May 1999.  The 
letter stated the veteran had been seen in the Mental Hygiene 
Clinic since 1994 when he was initially seen by Dr. Blum and 
Dr. Manning for adjustment disorder with depressed mood and 
PTSD.  Currently she was being treated for major depressive 
disorder.

The case was remanded by the Board in May 1999 to afford the 
veteran a comprehensive medical examination.

In November 1999, VA outpatient treatment records for the 
period from July 1998 to November 1999 were added to the 
claims folder.  These records include mental health treatment 
records for the veteran which reflect that she was seen on a 
frequent basis for follow-up care.  Assessments included 
bipolar disorder and PTSD.  In August 1998 it was noted that 
the veteran reported that she had been marked by the events 
in the military.  She underwent psychological testing in 
September 1998.  The examiner noted the veteran had been seen 
by VA for about 4 years, and was being treated for chronic 
pain and subjective complaints of depression.  Multiple 
diagnoses had been considered during mental health treatment 
including a bipolar disorder, major depressive disorder, 
dysthymia, PTSD, and a variety of personality disorders.  She 
was being treated with Lithium.  The examiner noted that the 
veteran was trained in service as a supply clerk but was 
discharged after 6 month due to arthritis in the shoulder.  
While the records indicated that she previously acknowledged 
being raped in service by a supervisor, she denied anything 
unusual happened to her in service.  She denied past problems 
with alcohol or drugs, or a family history of metal illness 
or emotional problems.  She had feelings of depression most 
days.  The diagnoses were dysthymic disorder and personality 
disorder.  In April 1999, it was reported that the veteran 
had been sexually assaulted in the military and had had to 
deal with the pain and suffering for the last 15 years.  It 
was noted that she would continue working on her unresolved 
conflicts and difficulties with the rape and relationships.  
In June 1999 the psychiatrist noted that the veteran was 
still struggling with the issues of trust.  Major depressive 
disorder and PTSD were listed as continuing diagnoses.

The appellant was accorded a psychiatric examination for 
disability evaluation purposes in December 1999.  The 
examiner noted that he had reviewed pertinent information in 
the claims file.  The examiner noted that the veteran 
reported that she had been physically assaulted by her 
sergeant while on guard duty in June of 1983, and that her 
description of the sexual assault was of record.  The veteran 
appeared to be neat and clean, polite, and cooperative.  She 
was able to give all data and general information consistent 
with a person on a college level.  She was oriented, 
coherent, and relevant with appropriate emotional expression.  
She stated that she did not relate well with others and did 
not want to be around people.  She related that she suffered 
from flashbacks and nightmares, which interfered with her 
normal functioning.  She had been treated at VA since 1994 
for PTSD as well as an adjustment disorder with depressed 
mood and major depression as well as manic-depressive 
illness.  Her medications had included Zoloft, Depakene, 
Tegretol, and Lithium Carbonate.  She was presently receiving 
Zoloft daily and regular psychotherapy.  The examiner stated 
that his findings were consistent with PTSD and elements of a 
mood disorder, predominantly depression.  The examiner 
diagnosed PTSD and depressive disorder not otherwise 
specified.  He concluded that the veteran's military service 
was apparently stressful with resultant difficulty in 
adjusting to a satisfactory civilian life.


Analysis.  The Board has reviewed all the evidence of record, 
including the stressor information supplied by the veteran at 
her hearing in April 1999.  The Board has also considered the 
service medical and personnel records, the information 
provided by her treating psychiatrists, the reports of VA 
examination, and VA treatment records.  The medical evidence 
shows that medical professionals have diagnosed PTSD based on 
the veteran's in-service experiences.

The starting point for any determination with regard to a 
claim for entitlement to service connection for PTSD is the 
verification of one or more in-service stressor.  Under the 
governing regulation, there must be credible supporting 
evidence that a claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993). 

A review of the record reflects that the veteran's claim is 
primarily predicated on a sexual assault, which she alleges 
occurred in June 1983.  The Court has made clear that the 
veteran's assertions, standing alone, cannot as a matter of 
law provide evidence to establish that an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In this case the veteran has testified that after the sexual 
assault she did not report this incident to anyone because 
she felt ashamed, scared and embarrassed; she felt that she 
did something wrong and that no one would believe her.  Thus, 
the veteran's assertions as to the sexual assault is not 
support by records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; or statements from family members, 
roommates, fellow service members, or clergy.  However, the 
provisions of 38 C.F.R. § 3.304(f) provide that evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence.  In this case the veteran has testified as 
to the change in her behavior immediately following the 
sexual assault.  She testified that when she returned from 
the field after the sexual assault, she was unable to 
complete the end-of-cycle testing because she "just broke 
down."  She testified that taking the test "brought back 
bad memories of what happened to me out there in the field" 
and "I just didn't want to take the test anymore.  I just 
couldn't do it."  The veteran's representative argued that 
the service personnel records reflecting that the appellant 
went through the 13 weeks of training for an administrative 
specialist with no problems, yet she was reassigned to the 
quartermaster school is evidence of the occurrence of an in-
service stressor.  The Board had the opportunity to judge the 
veteran's demeanor at a personal hearing and found her to be 
entirely credible.  Her statements and testimony have been 
remarkably consistent and the Board has found nothing in the 
record that would tend to refute her account of the events 
that transpired in June and July 1983 regarding her 
experiences in the field and the reasons for her 
reassignment.  Thus, the Board concludes that her account of 
the sexual assault is corroborated by the otherwise 
unexplained reassignment reflected in the service personnel 
records.

In diagnosing PTSD, VA doctors have relied on the stressor 
information provided by the veteran.  VA psychiatrists who 
have examined and followed the veteran for long periods of 
time have accepted her statements as truthful and accurate.  
Even though VA is not required to accept a doctor's diagnosis 
of PTSD due to a personal assault as proof that the stressor 
occurred, the Board finds that Dr. Manning's opinion and the 
opinions of the other treating and examining VA psychiatrists 
who have provided a diagnosis of PTSD constitute competent 
medical evidence that tends to further corroborate the 
accuracy of the veteran's account of her in-service 
experiences.  Significantly, there is no evidence to the 
contrary in the record.

Therefore, after thorough review of the evidence, and with 
resolution of reasonable doubt in the appellant's favor, the 
Board concludes that the evidence supports the grant of 
service connection for PTSD.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


